Citation Nr: 0826356	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for skin disability 
(claimed as cystic atrophia, acne, and/or folliculitis).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2004, a statement of the case 
was issued in December 2004, and a substantive appeal was 
received in January 2005.  The veteran testified at a hearing 
before the Board in June 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes at the outset that there are no service 
medical records available for review with the exception of 
the enlistment examination.  Several attempts by the RO to 
locate such records have to date been unsuccessful.

At the June 2008 Board hearing, the veteran for the first 
time reported that he is currently being treated by a private 
doctor in Columbus, Georgia.  Under the circumstances, VA's 
duty to assist the veteran requires appropriate action to 
request such records.   

VA outpatient treatment records dated in April 2003 reflect 
that the veteran was assessed with pseudo follicular barbae, 
with the last episode in 2001.  Private medical records from 
Dr. L.S. dated in June 2008 reflect a diagnosis of 
pseudofolliculitis barbae, which started when the veteran was 
in the Navy and was required to be clean-shaven.  Dr. L.S. 
opined that this problem was brought on by military service.  
However, Dr. L.S. offered no basis for such opinion.  
However, the Board believes that a VA examination and opinion 
is now necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Lastly, in view of the need to return the case to the RO for 
actions discussed above, it would seem reasonable to also 
direct another search for pertinent service records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify in greater detail the private 
doctor in Columbus, Georgia, and to 
provide a release for records of all such 
treatment.  The RO should attempt to 
secure complete clinical records of such 
treatment sufficiently identified.  If 
any records sought are not received 
pursuant to the RO's request, the veteran 
should be so advised, and further advised 
that ultimately it is his responsibility 
to ensure that pertinent private 
treatment records are associated with the 
record.  

2.  The RO should take appropriate action 
to request all of the veteran's service 
medical records as well as his service 
personnel records.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current skin disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  As to 
any current skin disability diagnosed on 
examination, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disability is 
causally related to the veteran's active 
duty service.  If the examiner cannot 
offer such an opinion without resort to 
speculation, he or she should so state.

4.  After completion of the above, the 
RO should review the expanded record, 
to include the veteran's medical 
records, and readjudicate the claim.  
Unless the benefit sought is granted, 
the veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
